Citation Nr: 9911792	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-22 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


REMAND

In a Board remand dated in December 1996, the Board requested 
that the RO obtain additional medical evidence of treatment 
of the veteran's service-connected rheumatoid arthritis, and 
that the RO schedule a special VA rheumatology examination to 
determine the nature and extent of the veteran's rheumatoid 
arthritis.

In February 1997, the RO sent a letter requesting from the 
veteran information regarding medical treatment for 
rheumatoid arthritis since October 1995.  The letter was sent 
to the veteran at a Las Vegas, NV address.

Associated with the claims folder is a Direct Deposit 
authorization, received in August 1997.  The authorization 
lists the veteran's address as being in Pahrump, NV.

The record also seems to reflect that the RO requested the 
VAMC to schedule and conduct a VA examination in September 
1997, but that the VAMC never did so.  For example, an 
internal RO document dated in June 1998 states "OLD BVA 
Remand - Never received OPT records nor VAE.  I can't even 
see where C-file was sent.  Please follow up on all AMIE 
issues.  6/10/98."  Another document from the same time 
period states, "The VAMC apparently dropped the ball on this 
one - shall we re-set the exam?"

In a letter from the RO to the veteran dated in August 1998, 
the veteran was informed that the RO was requesting that a VA 
examination be scheduled at the VAMC in Las Vegas, Nevada.  
The veteran was informed that he would be notified of the 
exact date and time of the appointment.  The veteran was also 
advised that the RO had not received a response to its 
February 1997 letter to the veteran.  The envelope in which 
this letter was sent to the veteran is marked return to 
sender, sent by the RO on August 17, 1998, and returned to 
the RO on August 24, 1998.  It was sent to the Las Vegas 
address.

The record further reflects that the veteran was mailed a 
supplemental statement of the case in October 1998.  This too 
was apparently returned to sender.  The letter had been 
addressed to the veteran at the Las Vegas, NV address.  A 
handwritten notation indicates that the supplemental 
statement of the case was re-mailed to the Pahrump, NV, 
address in November 1998.  Subsequent correspondence to the 
veteran was also mailed to this new address.

In light of the irregularities in scheduling and notification 
indicated in the record, some of which were likely the 
veteran's fault for not keeping the RO apprised of his 
current address, but others of which were clearly the fault 
of the VA, the Board finds the veteran should be scheduled 
for a VA examination, and notified of this examination at his 
proper address. 

As noted in the Board's previous remand, with any form of 
arthritis (except traumatic arthritis) it is essential that 
the examination for rating purposes cover all major joints, 
with especial reference to Heberden's or Haygarth's nodes.  
38 C.F.R. § 4.61.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The Board notes that 38 
C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, or pain on movement.  These requirements 
enable the VA to make a more precise evaluation of the level 
of disability and of any changes in the condition.   See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991);  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for 
rheumatoid arthritis since October 1995.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records not 
previously obtained and associate them 
with the claims folder. 

2.  The veteran should be scheduled for a 
special VA rheumatology examination to 
determine the nature and extent of his 
service-connected rheumatoid arthritis.  
All indicated tests, studies and X-rays 
should be conducted.  The examiner should 
state whether the veteran's rheumatoid 
arthritis is currently active.  Also, 
each joint affected by rheumatoid 
arthritis should be identified and range 
of motion of all affected joints should 
be set forth in degrees.  The examiner 
should comment in detail about any 
activity, progression or frequency of 
exacerbations of the rheumatoid 
arthritis.  The examiner should fully 
describe the parts of the body affected 
and the manifestations and findings 
specifically associated with the service-
connected rheumatoid arthritis, as 
clinically demonstrated;  and should 
distinguish the findings and 
manifestations resulting from 
degenerative joint disease not the result 
of rheumatoid arthritis of various 
joints, or from other nonservice-
connected disorders.  The examiner should 
describe in detail the limitations of 
functions associated only with the 
service-connected rheumatoid arthritis, 
as medically ascertainable.  The examiner 
should also comment on the existence of 
any functional loss due to pain, or any 
weakened movement, excess fatigability, 
incoordination, or pain on movement of 
the veteran's joints due to rheumatoid 
arthritis.  The examiner should also 
address the effect of the veteran's 
current disability on his ability to work 
or perform routine functions.  The claims 
folder and a separate copy of this remand 
must be made available to the examiner 
for review prior to the examination.

3.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination. 

4.  Thereafter, the RO should review the 
evidence and readjudicate the issue on 
appeal.  The RO should discuss all 
applicable diagnostic codes, with 
particular attention to the applicability 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.

If the benefit sought on appeal is denied, then the appellant 
and his representative should be provided a supplemental 
statement of the case which reflects RO consideration of all 
additional evidence, and the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




